Citation Nr: 1028483	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

What evaluation is warranted for right knee osteoarthritis status 
post multiple surgeries with instability from January 24, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from July 1957 to December 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2005, the RO granted entitlement to service connection 
for right knee osteoarthritis status post multiple surgeries and 
assigned a 10 percent evaluation effective January 24, 2005 
pursuant to Diagnostic Codes 5003-5260.  The Veteran disagreed 
with this decision and in May 2006, the RO assigned a separate 20 
percent evaluation for right knee instability pursuant to 
Diagnostic Code 5257.  The Veteran, however, perfected this 
appeal to the initial rating assigned for right knee 
osteoarthritis.  

VA General Counsel has held that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Accordingly, the 
Board has phrased the appeal issue as stated above.  

In August 2006, the Veteran submitted a statement indicating that 
he now wore a fitted contoured titanium knee brace recommended by 
his private physician, Dr. W.  He further stated that he had to 
have his bathroom (shower and commode) modified to accommodate 
his disability and allow him to use the facility without sitting 
and bending his right knee.  The Veteran also indicated that he 
had to alter his lifestyle in many ways due to his right knee 
disability.  

On review, records from Dr. G. W. were received in May 2006.  The 
Veteran should be provided an opportunity to submit updated 
records from his physician.  

Notably, the Veteran most recently underwent a VA examination to 
assess the severity of his right knee disability in June 2005.  
The Veteran's August 2006 statement suggests increased symptoms 
and the need for various accommodations.  Given the Veteran's 
reports and considering the length of time since the last 
examination, an additional examination is warranted.  See 38 
C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and provide him an opportunity to submit 
records since May 2006 from Dr. G. W., and 
any other private provider who is caring 
for right knee osteoarthritis.  The Veteran 
may also submit an authorization for 
release of these records.  Upon receipt of 
an appropriate authorization, the RO/AMC 
should request any records identified.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA joints examination by 
a physician.  The claims folder and a copy 
of this REMAND are to be made available for 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating knee 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of his service-
connected right knee osteoarthritis with 
instability.  
 
The examiner is to address whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the service-
connected right knee disability.  If pain 
on motion is observed, the examiner must 
indicate the point at which pain begins.  
The examiner must indicate whether, and to 
what extent, the appellant experiences any 
functional loss due to pain and/or any of 
the other symptoms during flare-ups and/or 
with repeated use.  To the extent possible, 
the examiner should express any additional 
functional loss in terms of additional 
degrees of limited motion.  Identify all 
impairments affecting the right knee.  The 
examiner should specifically indicate 
whether there is recurrent subluxation or 
lateral instability of the knee.  If 
instability is present the degree of that 
impairment should be classified as either 
"slight," "moderate," or "severe."  
Finally, classify the degree to which each 
identified right knee disorder interferes 
with the Veteran's ability to obtain and 
maintain substantially gainful employment.  
A complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination report.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of what evaluation is warranted for right 
knee osteoarthritis, status post multiple 
surgeries with instability from January 24, 
2005.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


